                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               : Case No. ______________
                                                            :
 v.                                                         : JURY TRIAL DEMANDED
                                                            :
 SPARK THERAPEUTICS, INC., STEVEN                           :
 ALTSCHULER, LARS EKMAN,                                    :
 KATHERINE HIGH, JEFFREY D.                                 :
 MARAZZO, ANAND MEHRA, VIN                                  :
 MILANO, ROBERT J. PEREZ, ELLIOT                            :
 SIGAL, and LOTA ZOTH,                                      :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

      COMPLAINT FOR VIOLATIONS OF SECTIONS 14(e), 14(d) AND 20(a) OF THE
                    SECURITIES EXCHANGE ACT OF 1934

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                       NATURE OF THE ACTION

        1.       This is an action brought by Plaintiff against Spark Therapeutics, Inc. (“Spark” or

the “Company”) and the members of Spark’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Section

14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) in connection

with the proposed acquisition of Spark by Roche Holdings, Inc. and its subsidiaries (“Roche”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement (the “Solicitation
Statement”) to be filed on March 7, 2019 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders. The Solicitation Statement

recommends that Company stockholders tender their shares in support of a proposed transaction

whereby 022019 Merger Subsidiary, Inc. (“Merger Sub”), a Delaware corporation and a wholly

owned subsidiary of Roche, will merge with and into Spark with Spark surviving the merger as a

wholly owned subsidiary of Roche (the “Proposed Transaction”). Pursuant to the terms of the

definitive agreement and plan of merger the companies entered into (the “Merger Agreement”),

Merger Sub has commenced a tender offer (the “Tender Offer”) to acquire all of Spark’s

outstanding common stock for $114.50 per share (the “Merger Consideration”). The Tender Offer

will expire on April 3, 2019.

       3.      As described herein, the Merger Consideration undervalues Spark’s stock and the

consideration Spark’s stockholders stand to receive in connection with the Proposed Transaction

and the process by which Defendants propose to consummate the Proposed Transaction is

fundamentally unfair to Plaintiff and the other common stockholders of the Company. Defendants

have now asked Spark’s stockholders to support the Proposed Transaction in exchange for

inadequate consideration based upon the materially incomplete and misleading representations and

information contained in the Solicitation Statement. Specifically, the Solicitation Statement

contains materially incomplete and misleading information concerning, among other things, (i)

Spark’s financial projections relied upon by the Company’s financial advisors, Centerview

Partners LLC (“Centerview”) and Cowen LLP (“Cowen”), in their financial analysis; and (ii) the

data and inputs underlying the financial valuation analyses that support the fairness opinions

provided by Centerview and Cowen. The failure to adequately disclose such material information




                                               2
constitutes a violation of Sections 14(e), 14(d) and 20(a) of the Exchange Act as Spark

stockholders need such information in order to decide whether to tender their shares.

       4.       It is therefore imperative that the material information that has been omitted from

the Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Spark’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d) and 20(a) of the Exchange Act and SEC Rule 14d-9.

       7.       Personal jurisdiction exists over each Defendant either because the Defendant is

incorporated in this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Spark is incorporated in this District.

                                            PARTIES

       9.       Plaintiff is, and has been at all relevant times, the owner of Spark common stock

and has held such stock since prior to the wrongs complained of herein.


                                                 3
       10.      Individual Defendant Dr. Steven Altschuler (“Altschuler”) has served as Chairman

and a member of the Board since October 2013.

       11.      Individual Defendant Dr. Lars Ekman (“Ekman”) has served as a member of the

Board since May 2014.

       12.      Individual Defendant Dr. Katherine High (“High”) has served as a member of the

Board since September 2014, and serves as the President and Head of Research and Development

for the Company.

       13.      Individual Defendant Jeffrey B. Marazzo (“Marazzo”) has served as a member of

the Board since September 2013, and serves as the Chief Executive Officer (“CEO”) for the

Company.

       14.      Individual Defendant Dr. Anand Mehra (“Mehra”) has served as a member of the

Board since May 2014.

       15.      Individual Defendant Vincent Milano (“Milano”) has served as a member of the

Board since June 2014.

       16.      Individual Defendant Robert Perez (“Perez”) has served as a member of the Board

since January 2018.

       17.      Individual Defendant Dr. Elliot Sigal (“Sigal”) has served as a member of the Board

since January 2014.

       18.      Individual Defendant Lota Zoth (“Zoth”) has served as a member of the Board since

January 2016.

       19.      Defendant Spark is incorporated in Delaware and maintains its principal offices at

3737 Market Street, Suite 1300, Philadelphia, PA 19104. The Company’s common stock trades

on the NASDAQ Stock Exchange under the symbol “ONCE.”




                                                 4
       20.      Non-party Roche is a Delaware corporation and a subsidiary of Roche Holding

Ltd., a Swiss joint-stock Company, and maintains its principal offices at 1 DNA WAY, MS#24,

South San Francisco, CA 94080.

       21.      Non-party 022019 Merger Subsidiary, Inc. is a Delaware corporation and is a

wholly-owned subsidiary of Roche, formed solely for the purposes of effectuating the Proposed

Transaction.

       22.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       23.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction Undervalues Spark

       24.      Spark develops, manufactures, and markets gene therapies.           The Company’s

products are clinical therapies and clinical candidates.

       25.      On February 25, 2019, the Company announced the Proposed Transaction:

                PHILADELPHIA, Feb. 25, 2019 (GLOBE NEWSWIRE) -- Spark
                Therapeutics (NASDAQ: ONCE), a fully integrated, commercial
                gene therapy company dedicated to challenging the inevitability of
                genetic disease, announced today that it has entered into a definitive
                merger agreement for Roche to fully acquire Spark Therapeutics at
                a price of $114.50 per share in an all-cash transaction. This
                corresponds to a total equity value of approximately $4.8 billion on
                a fully diluted basis, inclusive of approximately $500 million of
                projected net cash expected at close. The per share price represents
                a premium of 122 percent to Spark’s closing price on Feb. 22, 2019.
                The merger agreement has been unanimously approved by the
                boards of both Spark and Roche.

                Under the terms of the merger agreement, Roche will promptly
                commence a tender offer to acquire all outstanding shares of Spark’s
                common stock, and Spark will file a recommendation statement



                                                  5
              containing the unanimous recommendation of the Spark board that
              Spark shareholders tender their shares to Roche.

              “As the only biotechnology company that has successfully
              commercialized a gene therapy for a genetic disease in the U.S., we
              have built unmatched competencies in the discovery, development
              and delivery of genetic medicines. But the needs of patients and
              families living with genetic diseases are immediate and vast,” said
              Jeffrey D. Marrazzo, chief executive officer of Spark Therapeutics.
              “With its worldwide reach and extensive resources, Roche will help
              us accelerate the development of more gene therapies for more
              patients for more diseases and further expedite our vision of a world
              where no life is limited by genetic disease.”

              “Spark Therapeutics’ proven expertise in the entire gene therapy
              value chain may offer important new opportunities for the treatment
              of serious diseases,” said Severin Schwan, chief executive officer of
              Roche. “In particular, Spark’s hemophilia A program could become
              a new therapeutic option for people living with this disease. We are
              also excited to continue the investments in Spark’s broad product
              portfolio and commitment to Philadelphia as a center of excellence.”

              Spark Therapeutics will continue its operations in Philadelphia as an
              independent company within the Roche Group.

              Terms of the Agreement

              Under the terms of the merger agreement, Roche will promptly
              commence a tender offer to acquire all of the outstanding shares of
              Spark Therapeutics’ common stock at a price of $114.50 per share
              in cash. The closing of the tender offer will be subject to a majority
              of Spark Therapeutics’ outstanding shares being tendered. In
              addition, the transaction is subject to the expiration or termination
              of the waiting period under the Hart-Scott-Rodino Antitrust
              Improvements Act of 1976 and other customary conditions.

              Following completion of the tender offer, Roche will acquire all
              remaining shares at the same price of $114.50 per share through a
              second step merger. The closing of the transaction is expected to
              take place in the second quarter of 2019.

                                              ***

       26.    The Merger Consideration undervalues the Company’s shares in light of its

prospects for future growth. On December 19, 2017, the firm gained FDA approval for voretigene



                                                6
neparvovec (“Luxturna”) to manage inherited retinal disease (“IRD”) that arise from the biallelic

RPE65 mutation. On November 23, 2018, Luxturna earned marketing authorization in the

European Union. To commercialize Luxturna in Europe and other countries outside the United

States, Spark entered into a collaborative agreement with Novartis in January 2018. Roche

essentially, is purchasing the future in gene therapy for a bargain.

       27.     Accordingly, the Company is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate Company stockholders by limiting their ability to

benefit from the Company’s continued growth.

       28.     Despite the inadequate Merger Consideration, the Board has agreed to the Proposed

Transaction. It is therefore imperative that Spark’s stockholders are provided with the material

information that has been omitted from the Solicitation Statement, so that they can meaningfully

assess whether or not the Proposed Transaction is in their best interests to tender their shares.

B.     The Materially Incomplete and Misleading Solicitation Statement

       29.     On March 7, 2019, Spark filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

       30.     With respect to the financial projections disclosed in the Solicitation Statement, the

Solicitation Statement fails to provide material information.


                                                  7
       31.     For Case 1 Forecasts, Case 2 Forecasts, Case 3 Forecasts, and Case 4 Forecasts, the

Solicitation Statement provides values for the non-GAAP (Generally Accepted Accounting

Principles) financial metric Unlevered Free Cash Flows (“UFCF”), but fails to provide: (i) the line

items used to calculate the UFCF, such as EBITDA, capital expenditures, net working capital, and

tax expense. Solicitation Statement at 35-36.

       32.     When a company discloses non-GAAP financial measures in a Solicitation

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       33.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, “free cash flow” should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                  8
       34.     Thus, to cure the Solicitation Statement the materially misleading nature of the

forecasts as a result of the omitted information in the Solicitation Statement, Defendants must

provide a reconciliation table of the non-GAAP measures to the most comparable GAAP

measures. At the very least, the Company must disclose the line item forecasts for the financial

metrics that were used to calculate the aforementioned non-GAAP measures. Such forecasts are

necessary to make the non-GAAP forecasts included in the Solicitation Statement not misleading.

       35.     With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose the following key components used in the analysis: (i) the inputs and

assumptions underlying the selection of the discount rate range of 11.0%-13.0%, including the

Company’s weighted cost of capital, the forecasted risk adjusted, after-tax unlevered free cash

flows (excluding the impact of preclinical non-Luxturna / SPK-9001/ SPK-8011 / SPK-8016 /

SPK-3006 / Huntington’s program pipeline R&D) of the Company over the period beginning on

April 1, 2019 and ending on December 31, 2035; (ii) an implied terminal value of the Company,

calculated by Centerview assuming that the Company’s after-tax unlevered free cash flows would

decline in perpetuity after December 31, 2035 at a rate of free cash flow decline of 20% year-over-

year, (iii) the net present value of tax savings from usage of net operating losses and future losses,

and (iv) the value of preclinical non-Luxturna / SPK-9001 / SPK-8011 / SPK-8016 /SPK-3006 /

Huntington’s program pipeline based on the median pre-money valuation of a select set of pre-

clinical / pre-proof-of-concept gene therapy and gene editing companies in initial public offerings.

Solicitation Statement at 30.

       36.     In sum, the omission of the above-referenced information renders statements in the

Solicitation Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the expiration of the Tender Offer,




                                                  9
Plaintiff will be unable to make a fully-informed decision regarding whether to tender their shares,

and they are thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                       On Behalf of Plaintiff Against All Defendants for
                        Violations of Section 14(e) of the Exchange Act

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          39.   As set forth above, Defendants filed and delivered the Solicitation Statement to its

stockholders, which Defendants knew contained, or recklessly disregarded, material omissions and

misstatements described herein.

          40.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they were made, not

misleading.

          41.   The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about



                                                 10
the consideration offered to stockholders via the Tender Offer, the intrinsic value of the Company,

the Company’s financial projections, and the financial advisor’s valuation analyses and resultant

fairness opinion.

       42.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in violation

of Section 14(e) of the Exchange Act. By virtue of their positions within the Company and/or roles

in the process and in the preparation of the Solicitation Statement, Defendants were aware of this

information and their obligation to disclose this information in the Solicitation Statement.

       43.     The omissions and misleading statements in the Solicitation Statement are material

in that a reasonable stockholder would consider them important in deciding whether to tender their

shares or seek appraisal. In addition, a reasonable investor would view the information identified

above which has been omitted from the Solicitation Statement as altering the “total mix” of

information made available to stockholders.

       44.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

       45.     The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.




                                                 11
                                              COUNT II

                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          46.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          47.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          48.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

          49.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement false

and/or misleading.

          50.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          51.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.




                                                 12
                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          53.   The Individual Defendants acted as controlling persons of Spark within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Spark, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Spark, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          54.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected.

          55.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Spark, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Solicitation Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Solicitation Statement.



                                                 13
       56.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

       A.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 14
          B.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          C.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: March 7, 2019                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 WOLF HALDENSTEIN ADLER                            Wilmington, DE 19801
 FREEMAN & HERZ LLP                                Telephone: (302) 295-5310
 Gloria Kui Melwani                                Facsimile: (302) 654-7530
 270 Madison Avenue                                Email: bdl@rl-legal.com
 New York, NY 10016                                Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                          Attorneys for Plaintiff
 Email: melwani@whafh.com




                                                  15
